EXHIBIT 32 Certification Pursuant to Section 18 U.S.C. Section 1350 (As adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002) In connection with the filing of the Annual Report on Form 10-K for the year ended December 31, 2012 (the “Report”) by Kirby Corporation (the “Company”), each of the undersigned hereby certifies that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/JOSEPH H. PYNE Joseph H. Pyne Chairman of the Board and Chief Executive Officer /s/DAVID W. GRZEBINSKI David W. Grzebinski Executive Vice President and Chief Financial Officer Dated: February 27, 2013
